Oo Oo INI HD HA FP WD NO

NM np NO KR KN KR DRO RO mm Re et
SD i ew ENGR ll CU DS 0 el ST ODN ll Oh Nl ll lc

28

FENNEMORE CRAIG, P.C.

PHOENIX

Case 4:17-cv-00475-JAS Document 284 Filed 12/20/19 Page 1of5

FENNEMORE CRAIG, P.C.

Norman D. James (No. 006901)

2394 East Camelback Road, Suite 600
Phoenix, Arizona 85016-2394
Telephone: (602) 916-5000

Email: njames@fclaw.com

George O. Krauja (No. 010964)

One South Church Avenue, Suite 1010
Tucson, Arizona 85701-1627
Telephone: (520) 879-6800

Email: gkrauja@fclaw.com

Mick Rusing (No. 006617)

RUSING LOPEZ & LIZARDI, P.L.L.C.
6363 North Swan Road, Suite 151
Tucson, Arizona 85718

Telephone: (520) 792-4800

Email: mrusing@rllaz.com

Attorneys for Rosemont Copper Company

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Center for Biological Diversity,
Plaintiff,
Vv.
USS. Fish & Wildlife Service, et al.,
Defendants,
and
Rosemont Copper Company,
Intervenor-Defendant.

 

 

 

No. 4:17-cv-00475-TUC-JAS (Lead)
No. 4:17-cv-00576-TUC-JAS (C)
No. 4:18-cv-00189-TUC-JAS (C)
CONSOLIDATED

ROSEMONT COPPER COMPANY’S
NOTICE OF APPEAL

(Hon. James A. Soto)

Notice is hereby given that Rosemont Copper Company (“Rosemont”), intervenor-

defendant in the above-named consolidated cases, hereby appeals to the United States Court

of Appeals for the Ninth Circuit from the following:

(1) Judgment in a Civil Case (ECF 249) entered in this action on August 2, 2019;

(2) Order (ECF 248) entered in this action on July 31, 2019;

(3) | Order on Rosemont’s Rule 59 Motion (ECF 281), entered in this action on

October 28, 2019; and

 
oO © SN DN A FSF WD YO

NO pO NO NHN DW NHN NO NO wR Rr et
aI Dr POY NOOR lll NOT a GSD RPO eH

28

FENNEMORE CRAIG, P.C

PHOENIX

 

Case 4:17-cv-00475-JAS Document 284 Filed 12/20/19 Page 2 of 5

(4) All other orders and rulings of the Court that were adverse to Rosemont,
whether or not subsumed within the July 31 Order, the August 2 Judgment,
and the October 28 Order.

Copies of the foregoing are attached hereto as Exhibits 1 through 3, respectively.

A representation statement that identifies the parties to Cases 2 and 3 and their legal

counsel is set forth below pursuant to Ninth Circuit Rule 3—2.

RESPECTFULLY SUBMITTED this 20th day of December, 2019.

FENNEMORE CRAIG, P.C.

s/ Norman D. James
Norman D. James
George O. Krauja

Mick Rusing
RUSING LOPEZ & LIZARDI, P.L.L.C.

Attorneys for Rosemont Copper Company

 
oO Oo NY DWN A Fe WY NHN

NB BO DN BD KO DO KD BRR mm ee
SID ns BOD NOOO ll ONO lO SD a Oa tN Rl

28

FENNEMORE CRAIG, P.C.

Pro

ENIX

 

Case 4:17-cv-00475-JAS Document 284 Filed 12/20/19 Page 3 of 5

Representation Statement
United States District Court
for the District of Arizona (Tucson Division)

No. CV-17-00475-TUC-JAS (L)

No. CV-17-00576-TUC-JAS (C)

No. CV-18-00189-TUC-JAS (C)
CONSOLIDATED

Appellant:
Rosemont Copper Company
Appellant’s Counsel:

Norman Daniel James

Fennemore Craig

2394 East Camelback Rd., Suite 600
Phoenix, Arizona 85016
602-916-5000

Fax: 602-916-5546

Email: njames@fclaw.com

Appellants’ counsel is registered for Electronic Filing in the 9th Circuit.

Appellees (No. CV-17-00576-TUC-JAS (C)):

Save the Scenic Santa Ritas; Arizona Mining Reform Coalition; Center for
Biological Diversity; Grand Canyon Chapter of the Sierra Club

Appellees’ Counsel:

Roger Flynn

Jeffrey C. Parsons

Western Mining Action Project
P.O. Box 349

Lyons, Colorado 80540
303-823-5738

Fax: 303-823-5732

Email: wmap@igc.org

 
oO ea TN HD WH FP WD YN &

Bo dO dO KR DN ND Nm ee ee ee
ID mn FP WD NY KF DBD Oo Oe ND DB FPF WD NY KF &

28

FENNEMORE. CRAIG, P.C.

PHOENIX

 

Case 4:17-cv-00475-JAS Document 284 Filed 12/20/19 Page 4 of 5

Appellees (No. CV-18-00189-TUC-JAS (C)):
Tohono O’odham Nation; Pascua Yaqui Tribe of Arizona; Hopi Tribe
Appellees’ Counsel:

Heidi J. McIntosh

Stuart C. Gillespie

Caitlin A. Miller

Earthjustice

633 17th Street

Suite 1600

Denver, Colorado 80202
303-623-9466

Fax: 303-623-8083

Email: hmcintosh@earthjustice.org
Email: sgillespie@earthjustice.org
Email: cmiller@earthjustice.org

It is not known whether Appellees’ counsel are registered for Electronic
Filing in the 9th Circuit.

 
oO Se NIN DH NH FF WD YH

NO bw HN HN HN HN HP NO RR Rm BO Be ee eS ee
SY DBD A SBP WwW NO § OD OO Ce SI DB A SF WO HP —- OC

28

FENNEMORE CRAIG, P.C.

PHOENIX

 

Case 4:17-cv-00475-JAS Document 284 Filed 12/20/19 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on December 20, 2019, I electronically transmitted
ROSEMONT COPPER COMPANY’S NOTICE OF APPEAL to the Clerk’s office
using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all
parties or counsel of record, as more fully reflected on the Notice of Electronic Filing.

s/ Norman D. James

 

 
